DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	Replacement drawings to figures 1-3 filed on 6/21/2022 have been approved and made of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Korean document KR-20060025334 in view of Fathollahi et al. (US 2015/0194833) or in view of Adams et al. (US 2015/0207360).  All applied references have been provided in the previous Office Action.
	Re claim 1, the Korean document discloses a mobile device case 50, a mechanical wheel 200 positioned in the mobile device case 50, a tether 100 in communication with the mechanical wheel 200 wherein the tether configured to translate mechanical energy from the wheel 200 to generate electricity and wherein the wheel 200 configured to power current to the device 50 stored in circuit unit 500 (i.e. power stored in circuit 500 to power device 50).  The document further discloses the newly added limitation torsion spring positioned within the mechanical wheel, the torsion configured to bias the mechanical wheel toward a starting position (i.e. the wheel 200 being an “auto-winding wheel” having a spiral spring device called a mainspring and rotates in one direction when an external force is applied and then automatically restores and reverses when the external force is removed (translation of page 3, start at mid page with paragraph having “(auto-winding wheel 200)”).  See fig 2.
	However, the Korean document does not disclose case 50 being separate from the electronic mobile device (i.e. document has the charging wheel generator integral with the mobile device).  It is a common knowledge to have different types of external power source/charger built into a cover for a mobile device such as a smartphone.  Adams exemplified integrated solar cells as an external power source built into a protective case for a mobile phone to charge the mobile phone.  Fathollahi exemplified an extra battery as an external power source built into a protective case for a mobile phone.  Having adapter/charging ports and access ports to mate the charger to the device are inherent features. Therefore, it would have been obvious to have devised a separate power source including the claimed hand-powered charger as claimed by Applicant because (1) different type of external power sources built into a mobile phone protective cover are known and (2) it has been held that integral parts are made of separable parts.
	Re claim 2, the Korean document discloses the mobile device is a mobile phone (translation of page 3, mid page with reference to “cellular phone, PDA”).
	Re claim 3, all three references are silent on having the access port configured to connect accessory devices to the mobile device.  It is a common knowledge in the art to have other accessories such as payment scanners and/or external drives connected to a mobile device for convenience.  Therefore, it would have been obvious to have provided the access port the ability to connect to other accessories for convenience to a user.
	Re claim 4, the Korean document discloses a handle 110 connected to the tether.  See fig 2.
	Re claim 5, all three references do not disclose the tether handle being a ring.  Having a ring as a pull would prevent slippage from the user’s fingers should the user pulls the tether aggressively.  Therefore, it would have been obvious to have included a ring-shape pull for providing a better grip.
	Re claim 6, the three references do not disclose the ring being sized to fit in the cover.  Having the ring pull dimensioned and positioned to fit in the cover would allow for a better-looking design (i.e. no dangling ring pull that could catch on the user’s other accessories).  Therefore, it would have been obvious to have devised a correct ring size for the cover for aesthetic reason while providing better functionality.
	Re claims 7 and 8, the three references are silent on having indicators to show crank power and charging levels.  It is a common knowledge in the art battery chargers having visual indicators to show the operation of the device and indicators to show charge levels of the mobile device batteries.  Therefore, it would have been obvious to have provided visual indicators to allow a user to ascertain the operation of the device.
	Re claim 9, the Korean document discloses a battery positioned in the case 50 and configured to store charge generated from the mechanical wheel 200 (i.e. battery charge is provided via protection circuit; translation of top of page 4).
	Re claim 10, it is inherent that the battery is connected between the wheel 200 and the adapter to provide charge to the mobile device (i.e. power generated from the mechanical wheel is stored in the battery and the battery providing energy to the mobile device.  Hence the battery must be placed in between the power wheel and the power port).
	Re claims 11 and 12, Adams and Fathollani both provide operation switches and latches to hold the housing covers to allow for the inserting of the mobile device.
	Re claim 15, the Korean document discloses the torsion spring (i.e. mainspring) is positioned in the center of the wheel 200.  See fig 2.
	Re claim 16, the operation of the mechanical wheel via the tether pull is reciprocated motion to allow the unwind and wind of the torsion spring attached to the wheel to translate mechanical force to electrical energy is well known.



Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In arguendo, Applicant argues the Korean document does not disclose the position of the spring and certainly does not disclose a torsion spring as recited in amended claim 1.  The Examiner disagrees.  The document does not explicitly show the spring being placed in the center of the wheel in any of the figures.  However, the disclosure, via translation, describes the wheel 200 being an “auto-winding wheel” having a spiral spring device called a mainspring and rotates in one direction when an external force is applied and then automatically restores and reverses when the external force is removed.  For the wheel to “auto-reverse” to its original position, the spring is placed inside the wheel to capture the unwinding potential of the mechanical pull.  As regarding to the Applicant’s claim there is no mention of a torsion spring, the Examiner noted that a torsion spring is a spring that works by twisting its end along its axis; that is, a flexible elastic object that stores mechanical energy when it is twisted.  Therefore, the Korean document discloses a mainspring acting as a torsion spring to store mechanical energy when twisted (i.e. rotating force of the wheel).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087